Case 6:20-cv-00460-JCB-KNM Document 9 Filed 03/08/21 Page 1 of 1 PageID #: 20




                                  No. 6:20-cv-00460

                                 Larry Joe Williams,
                                       Plaintiff,
                                          v.
                                  Dr. Gary White,
                                     Defendant.


                               FINAL JUDGMENT

                 The court, having considered plaintiff's civil rights law-
            suit, hereby enters judgment that all claims in this matter are
            dismissed without prejudice. Any pending motions are de-
            nied as moot. The clerk of court is directed to close this case.
                                   So ordered by the court on March 8, 2021.



                                               J. C AMPBELL B ARK ER
                                             United States District Judge
